DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 10/31/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 8-24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mu (CN 106752488 A) in view of Horikoshi et al (JP 2001-139643 A) and Bai et al (CN 105368281 A) as evidenced by Hosokawa.
Regarding claim 1, Mu teaches a road mark paint (i.e., road marking composition for application of a coating up to 400um thickness on a substrate), comprising a reflecting bottom paint or composition A (i.e., a paint formulation) and varnish or composition B (i.e., a surface coating adapted for partial cover of the paint formulation) (abstract).
Mu further teaches composition A comprises an acrylic resin composition and composition comprises a clear coat composition containing glass beads (i.e., a second optically transmissive component, comprising glass beads having substantial transparency to incident light of at least 365 to 405 nm) (page 2).
Mu fails to teach the paint formulation or composition A comprising multifunctional acrylate oligomer comprising one or more of epoxy acrylate, polyester acrylate, and/or urethane acrylate having a concentration of between about 10 and 40% by weight; one or more of a multi and/or mono functional acrylate monomer comprising at least one of isobornyl acrylate, hexanedioldiacrylate, versatic acid, vinyl ester, lauryl acrylate, tetra hydroxy furfuryl acrylate and/or phenoxy ethyl acrylate having a concentration between about 15 and 50% by weight; a photoinitiator comprises bisacylphosphine oxide of about 1 to 4% by weight; thiol and/or mercaptan of about 1 to 4% by weight; an acid functional acrylate of about 0.5 to 3% by weight.
Horikoshi teaches a UV curable resin composition for road pavement (i.e., a road marking composition for application of a coating up to 400um thickness on a substrate, the road marking composition comprising a paint formulation adapted for cure by exposure to UV light and spray application) (abstract; page 5, para 24) comprising a polyester acrylate (i.e., multifunctional acrylate oligomer or polyester acrylate), isobornyl (meth)acrylate, hexanediol di (meth)acrylate (page 3-4), bisacylphosphine oxides (page 5, para 24), mercaptobenzothiazole (page 5), dicarboxylic acid diesters (i.e., acid functional acrylate) (page 4), and fillers such as silica (page 7). 
Bai teaches a road marking a paint comprising acrylics and silica powder or quartz powder (i.e., a first optically transmissive component, comprising quartz, filler having substantial transparency to incident light of at least 365 to 405 nm (page 2); and Bai further teaches the use of glass beads (i.e., generally spherical) used in these reflective coatings as a light reflecting powder that may be sized from 100 to 2000 microns (i.e.,  a second optically transmissive component comprising glass beads having substantial transparency to incident light of at least 365 to 405 nm) (page 3; claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the UV curable resin composition for road pavement of Horikoshi and the road marking paint of Bai with the road mark paint of Mu, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I). 
Regarding the percentages by weight of the constituents in the combination of the paint formulation of Mu, Horikoshi, and Bai, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the weight percentages of the constituents in the paint formulation of Mu, Horikoshi, and Bai to optimizes it physical properties. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” (MPEP § 2144.05 IIA).
Regarding claims 2 and 3, Bai suggests the use of silica and quartz powders (page 2) which would have suggested particle sizes or diameters as low as 5 microns (see evidentiary reference Hosokawa). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bai, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 4, Bai teaches the glass beads (i.e., generally spherical) used in these reflective coatings may be sized from 100 to 2000 microns (page 3; claim 9). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bai, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 5-7, Mu teaches its varnish or top coating is of high weather resistance, protective of the bottom coating or paint color, reflective, acid-resistant, alkali resistant, atmospheric resistant (i.e., protects the coating from oxygen in the atmosphere or oxidation), temperature resistant, has excellent water resistance, and has good adhesion (i.e., adapted for combination with the paint formulation after application of the coating to the substrate) (page 1, 3); so, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of top coating (i.e., the surface density of the top coating) to optimize its ability to provide its protective effects and resistant properties. 
Regarding claims 8, 9, 16, and 17, Mu teaches the use of bentonite (i.e., heat stabilizer and/or modified clay) (abstract, claim 1); wherein the bentonite may be used in a total of 0.5-1.2 parts (i.e., ~0.5% to ~1.1%) based on a total of ~87 parts to ~114 parts of the total paint composition (page 2). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Mu, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
	Regarding claims 10 and 11, Bai teaches the use of ant-settling agents (i.e., wetting agents) (abstract); wherein the anti-setting agent may be used in 1 part  (i.e., ~ 0.84%) among 119 parts (page 3) which lies within the range of the instant claims. 
Regarding claims 12 and 13, Both Mu (abstract) and Horikoshi (page 7) teach the use of waxes in the composition. Furthermore, Horikoshi teaches the waxes may be used in a range of 0.1 parts to 3.0 parts based on a 100 part composition (i.e., 0.1% to 3%). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Horikoshi, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 14 and 15, Both Mu (abstract) and Bai (abstract) teach the use of flatting agents (i.e., matting agents); wherein Mu teaches it may be used in a total of 4-7 parts (i.e., ~4.6% to 6.1%) based on a total of ~87 parts to ~114 parts of the total paint composition (page 2). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Mu, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 18-21, Mu teaches the use of both titanium dioxide and yellow pigments (abstract, page 2), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of each pigment to optimize the color of the paint. Mu further teaches the titanium dioxide pigment may be used in 8-15 parts (i.e., ~9.2% to ~13.2%) per ~87 parts to ~114 parts of the total paint composition; and the yellow pigment may be used 4-8 parts (i.e., ~4.6% to ~7%) per ~87 parts to ~114 parts of the total paint composition; wherein these ranges lie within or strongly overlap the ranges of the instant claim as to teach the ranges of the instant claim.
Regarding claims 23 and 24, these limitations of the instant claims appear to be that of curing techniques and/or future use techniques and do not appear to add structure or composition to the road marking composition of the instant claims and therefore need not be taught by the prior art.
Regarding claims 29 and 30, Bai teaches the purpose of the glass beads is to reflect light (page 3, claim 9), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the surface density of the glass beads to optimize the amount of light reflected. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0170082 A1) in view of Mu (CN 106752488 A), Horikoshi et al (JP 2001-139643 A), and Bai et al (CN 105368281 A) as evidenced by Hosokawa.
Regarding claim 25, Kim teaches a road marking system (e.g., an apparatus for carrying out printing on inner and outer surfaces of a building such as pavement or roads) (para 6, 9, 22, fig 1) comprising an UV light source (e.g., UV LED) (para 55) and a road marking composition for application of a coating up to 400um thickness on a substrate, the composition comprising a paint formulation adapted for cure by exposure to UV light and spray application (e.g., UV curable material) and a surface coating adapted for partial cover of the paint formulation (i.e., coating agent); wherein the UV light source is adapted to cure the road marking composition when sprayed on the substrate (para 73-83).
With regard to the limitation “comprising an LED UV light source of between 1.2 to 1.8 W/cm2,” it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the power or energy distribution of the LED UV light source to optimize the ability of the LED UV light source to cure the road marking composition in a timely fashion. 
Kim fails to suggest the paint formulation comprising multifunctional acrylate oligomer comprising one or more of epoxy acrylate, polyester acrylate, and/or urethane acrylate having a concentration of between about 10 and 40% by weight; one or more of a multi and/or mono functional acrylate monomer comprising at least one of isobornyl acrylate, hexanedioldiacrylate, versatic acid, vinyl ester, lauryl acrylate, tetra hydroxy furfuryl acrylate and/or phenoxy ethyl acrylate having a concentration between about 15 and 50% by weight; a photoinitiator comprises bisacylphosphine oxide of about 1 to 4% by weight; thiol and/or mercaptan of about 1 to 4% by weight; an acid functional acrylate of about 0.5 to 3% by weight; and a first optically transmissive component, comprising quartz, nepheline syenite and/or feldspar filler having substantial transparency to incident light of at least 365 to 405 nm, wherein the surface coating comprises a second optically transmissive component, comprising glass beads, angled glass and/or quartz agglomerates having substantial transparency to incident light of at least 365 to 405 nm
Mu teaches a road mark paint (i.e., road marking composition for application of a coating up to 400um thickness on a substrate), comprising a reflecting bottom paint or composition A (i.e., a paint formulation) and varnish or composition B (i.e., a surface coating adapted for partial cover of the paint formulation) (abstract).
Mu further teaches composition A comprises an acrylic resin composition and composition comprises a clear coat composition containing glass beads (i.e., a second optically transmissive component, comprising glass beads having substantial transparency to incident light of at least 365 to 405 nm) (page 2).
Horikoshi teaches a UV curable resin composition for road pavement (i.e., a road marking composition for application of a coating up to 400um thickness on a substrate, the road marking composition comprising a paint formulation adapted for cure by exposure to UV light and spray application) (abstract; page 5, para 24) comprising a polyester acrylate (i.e., multifunctional acrylate oligomer or polyester acrylate), isobornyl (meth)acrylate, hexanediol di (meth)acrylate (page 3-4), bisacylphosphine oxides (page 5, para 24), mercaptobenzothiazole (page 5), dicarboxylic acid diesters (i.e., acid functional acrylate) (page 4), and fillers such as silica (page 7). 
Bai teaches a road marking a paint comprising acrylics and silica powder or quartz powder (i.e., a first optically transmissive component, comprising quartz, filler having substantial transparency to incident light of at least 365 to 405 nm (page 2); and Bai further teaches the use of glass beads (i.e., generally spherical) used in these reflective coatings as a light reflecting powder that may be sized from 100 to 2000 microns (i.e.,  a second optically transmissive component comprising glass beads having substantial transparency to incident light of at least 365 to 405 nm) (page 3; claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the UV curable resin composition for road pavement of Horikoshi and the road marking paint of Bai with the road mark paint of Mu, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I). 
Regarding the percentages by weight of the constituents in the combination of the paint formulation of Mu, Horikoshi, and Bai, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the weight percentages of the constituents in the paint formulation of Mu, Horikoshi, and Bai to optimizes it physical properties. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” (MPEP § 2144.05 IIA).
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the road marking composition of Mu, Horikoshi, and Bai for the road marking composition used in the road marking system of Kim, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed 10/31/22 have been fully considered but they are not persuasive.
Applicant contends Mu, Horikoshi, and Bai are not useful for the same purpose. This is not persuasive. Mu teaches road mark paint (title). Horikoshi teaches a resin (i.e., paint) coating for road pavement (i.e., road mark paint) (abstract). Bai teaches road marking paint (page 2). Therefore, the Examiner contends that Mu, Horikoshi, and Bai are useful for the same purpose.
Applicant contends combining the curable resin composition of Horikoshi and/or the marking paint of Bai with the reflectorized paint of Mu would change the principle of operation of Mu (e.g., solvent-based system that is cured by evaporation). This is not persuasive, The Examiner contends that the goal of Mu is to provide a high weather resistance road paint (page 1); which is also taught by Horikoshi (abstract); and Bai matches this objective and also teaches an improvement over solvent based systems (page 2); so, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the UV curable resin composition for road pavement of Horikoshi and the road marking paint of Bai with the road mark paint of Mu, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Applicant contends that the Office fails to establish why it would have been routine optimization to arrive at the claimed weight percentages of the instant claimed composition. First, , it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the weight percentages of the constituents in the paint formulation of Mu, Horikoshi, and Bai to optimizes it physical properties. 
Second, the Applicant is reminded that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” (MPEP § 2144.05 IIA).
Applicant contends that Kim is directed to a method for printing on a building, not a road marking system. This is not persuasive as Kim teaches or otherwise renders obvious a road marking system (e.g., an apparatus for carrying out printing on inner and outer surfaces of a building such as pavement or roads) (para 6, 9, 22, fig 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783